Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 1 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 2 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 3 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 4 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 5 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 6 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 7 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 8 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document      Page 9 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 10 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 11 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 12 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 13 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 14 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 15 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 16 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 17 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 18 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 19 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 20 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 21 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 22 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 23 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 24 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 25 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 26 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 27 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 28 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 29 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 30 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 31 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 32 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 33 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 34 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 35 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 36 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 37 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 38 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 39 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 40 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 41 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 42 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 43 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 44 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 45 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 46 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 47 of 86




x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 48 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 49 of 86




                                                 2017
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 50 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 51 of 86




   x




   x




   x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 52 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 53 of 86




   x




   x




   x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 54 of 86




   x




   x




  x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 55 of 86




   x




   x




   x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 56 of 86




   x




   x




  x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 57 of 86




  x




   x




  x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 58 of 86




   x




   x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 59 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 60 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 61 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 62 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 63 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 64 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 65 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 66 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 67 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 68 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 69 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 70 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 71 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 72 of 86
Case 18-40887-JMM     Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                               Document     Page 73 of 86




 /s/ Michael Kelley                  /s/ Cami Kelley


   10/18/2018                           10/18/2018
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 74 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 75 of 86




x
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 76 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 77 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 78 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 79 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 80 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 81 of 86
Case 18-40887-JMM      Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                                Document     Page 82 of 86




 /s/ Michael Kelley                   /s/ Cami Kelley
 /s/ M/s/ Michael Kelley                   /s/ Cami Kelley


   10/18/2018                            10/18/2018ichael Kelley                /s/ Cami Kelley


   10/18/2018                            10/18/2018/s/ Michael Kelley               /s/ Cami Kel


   10/18/2018                            10/18/2018

   10/18/2018                            10/18/2018
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 83 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 84 of 86
Case 18-40887-JMM   Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                             Document     Page 85 of 86
Case 18-40887-JMM       Doc 15    Filed 10/18/18 Entered 10/18/18 21:10:27   Desc Main
                                 Document     Page 86 of 86




   /s/ Michael Kelley                     /s/ Cami Kelley


     10/18/2018                             10/18/2018
